 

 

the securities represented by this warrant have not been registered under the
securities act of 1933, as amended (the "securities act"), or applicable state
securities laws.  the securities have been acquired for investment and may not
be offered for sale, sold, transferred or assigned unless (1) there is an
effective registration statement under such act covering such securities, (2)
the sale is made in accordance with rule 144 or a bona fide pledge or custodial
arrangement with respect to such securities or (3) an opinion of counsel
reasonably satisfactory to the company is delivered stating that such
registration is not required.

 

 

 

fusion telecommunications international, inc.

 

 

CLASS [     ] COMMON STOCK PURCHASE WARRANT

 

 

 

WARRANT NO. CS0310-000     

Common Stock Purchase Warrant to Purchase up to       Shares of Common Stock,
subject to adjustment

 

 

 

fusion telecommunications international, inc. (the "company" or the "issuer"), a
Delaware corporation, for value received, hereby certifies that      , or its
permitted assigns, is the registered holder (the "holder") of warrants to
purchase from the issuer up to      (the "warrant number") duly authorized,
validly issued, fully paid and non-assessable shares of common stock, par value
$0.01 per share (the "common stock"), of the issuer at a price per share equal
to the warrant price (as defined herein), subject to the terms, conditions and
adjustments set forth below in this warrant (this "warrant").

 

 


 

table of contents

 

 

1.

Warrant

3

2.

Reservation of Shares

4

3.

Transfer and Assignment

5

4.

Taxes

5

5.

Certain Adjustments

5

6.

Business Combinations

7

7.

Lost or Stolen Warrant

7

8.

Agent

7

9.

Notice

8

10.

Miscellaneous

8

 

 


 

1.                   Warrant

 

This Warrant has been issued pursuant to the Subscription Agreement between the
Company and the Holder (the “Subscription Agreement”) and the Company’s
Confidential Term Sheet dated _____________, and is subject to the terms and
conditions thereof. Unless otherwise defined herein, capitalized terms used
herein shall have the meanings set forth in the Subscription Agreement.

 

1.1   Warrant Number and Price; Warrant Term.

(a)    Warrant Number and Price.  Subject to the provisions of this Warrant:

                                                                                   
(i)    This Warrant entitles the Holder to purchase at any time during the
Warrant Term for the Warrant Price up to the Warrant Number of shares of Common
Stock, subject to adjustment as set forth herein;

                                                                                  
(ii)    The "Warrant Price" shall be $     per share..

(b)    Warrant Term.  The "Warrant Term" shall mean from and after the Closing
Date (herein defined) until      .

1.2   Manner of Exercise.

 

(a)    This Warrant may be exercised by the Holder, in whole or in part, from
time to time during the Warrant Term, by presentation and surrender hereof to
the Issuer at its principal office of a notice in substantially the form
attached to this Warrant as Exhibit 1duly executed by such Holder (a "Warrant
Notice") and accompanied by payment of the Warrant Price for the number of
shares of Common Stock specified in such form. Any such exercise shall be
irrevocable.  As soon as practicable after each such exercise of this Warrant,
but not later than ten (10) Business Days from the receipt the Warrant Notice,
the Issuer shall issue and deliver to the Holder a certificate or certificates
for the shares of Common Stock issuable upon such exercise, registered in the
name of the Holder or its designee.

(b)    Except as described below, if, at the time of exercise of this Warrant,
Holder is able to resell its Warrants Shares pursuant to an effective
registration statement filed under the Securities Act, or if, in the opinion of
counsel to the Company the Warrant Shares may be publicly resold without
registration under the Securities Act and without restrictive legend, this
Warrant may be exercised, in whole or in part, only upon payment of the Warrant
Price set forth in Section 1.2(a) above. Commencing six months following the
date this Warrant is issued, if no such registration statement is available for
Holder’s resale at the time of exercise, and if the Warrant Shares may not be
sold without registration under the Securities Act and without restrictive
legend, then payment upon exercise may be made at the option of the Holder
either in (i) cash, wire transfer or by certified or official bank check payable
to the order of the Company equal to the applicable aggregate Warrant Price,
(ii) by cashless exercise in accordance with Section (c) below or (iii) by a
combination of any of the foregoing methods, for the number of shares of Common
Stock specified in such form (as such exercise number shall be adjusted to
reflect any adjustment in the total number of shares of Common Stock issuable to
the holder per the terms of this Warrant) and the holder shall thereupon be
entitled to receive the number of duly authorized, validly issued, fully-paid
and non-assessable shares of Common Stock (or Other Securities) determined as
provided herein.

(c)    If the Fair Market Value of one share of Common Share is greater than the
Warrant Price (at the date of calculation as set forth below), in lieu of
exercising this Warrant for cash, the holder may elect to receive shares equal
to the value (as determined below) of this Warrant (or the portion thereof being
cancelled) by surrender of this Warrant at the principal office of the Company
together with the properly endorsed Subscription Form in which event the Company
shall issue to the holder a number of Common Shares computed using the following
formula:

               
                                                                                               
X=Y (A-B)

                                                               
                                                      A

                                                                Where   
X=           the number of shares of Common Stock to be issued to the Holder

 

Y=           the number of shares of Common Stock purchasable under the Warrant
or, if only a portion of the Warrant is being exercised, the portion of the
Warrant being exercised (at the date of such calculation)

A=           the Fair Market Value of one share of Common Stock (at the date of
such calculation)

B=           Warrant Price (as adjusted to the date of such calculation)

(d)           For purposes hereof, Fair Market Value of a Common Share as of a
particular date (the “Determination Date”) shall mean, (i) if the Company’s
Common Stock is traded on a national stock exchange, then the closing or last
sale price reported for the last business day immediately preceding the
Determination Date; (ii) if the Company’s Common Stock is not traded on a
national stock exchange, but is traded in the over-the-counter market, then the
average of the closing bid and ask prices reported for the last business day
immediately preceding the Determination Date; (iii) except as provided in clause
(iv) below, if the Company’s Common Stock is not publicly traded, then as the
Holder and the Company agree, or in the absence of such an agreement, by
arbitration in accordance with the rules then standing of the American
Arbitration Association, before a single arbitrator to be chosen from a panel of
persons qualified by education and training to pass on the matter to be decided;
or (iv) if the Determination Date is the date of a liquidation, dissolution or
winding up, or any event deemed to be a liquidation, dissolution or winding up
pursuant to the Company’s charter, then all amounts to be payable per share to
holders of the Common Stock pursuant to the charter in the event of such
liquidation, dissolution or winding up, plus all other amounts to be payable per
share in respect of the Common Stock in liquidation under the charter, assuming
for the purposes of this clause (iv) that all of the shares of Common Stock then
issuable upon exercise of all of the Warrants are outstanding at the
Determination Date.

2.                   Reservation of Shares

For so long as this Warrant has not been exercised in full, the Issuer shall, at
all times prior to the end of the Warrant Term, reserve and keep available free
from any pre-emptive rights that would reduce the number of shares issuable to
the Holder under this Warrant, out of its authorized but unissued capital stock,
the number of shares of Common Stock available for exercise hereunder. In the
event the number of issued shares of Common Stock plus all other shares of
Common Stock outstanding and otherwise reserved for issuance exceeds the total
authorized number of shares of Common Stock, the Issuer shall promptly take all
actions necessary to increase the authorized number of shares of Common Stock,
including causing its board of directors to call a special meeting of
stockholders and recommend such increase.


3.             Transfer and Assignment

By accepting delivery of this Warrant, the Holder covenants and agrees with the
Issuer not to exercise the Warrant or transfer the Warrant or the shares of
Common Stock represented hereby except in compliance with the terms of this
Warrant. By accepting delivery of this Warrant, the Holder further covenants and
agrees with the Issuer that the Warrant may not be sold or assigned, in whole or
in part, unless such sale or assignment complies with applicable federal and
state securities laws and the terms of this Warrant.  As condition precedent to
any transfer, the Holder shall provide the Issuer with an opinion of counsel in
such form as the Issuer may reasonably require.  If a portion of the Warrant
evidenced hereby is transferred in compliance with the terms of this Warrant,
all rights of the Holder hereunder may be exercised by the transferee provided
that any Holder of the Warrant may deliver a Warrant Notice only with respect to
such Holder's portion of the Warrant. 

4.             Taxes

The Issuer will pay all documentary stamp taxes (if any) attributable to the
issuance of Common Stock upon the exercise of the Warrant by the Holder;
provided, however, that the Issuer shall not be required to pay any tax or taxes
which may be payable in respect of any transfer involved in the registration of
the Warrant or any certificates for Common Stock in a name other than that of
the Holder of the Warrant surrendered upon the exercise of the Warrant, and the
Issuer shall not be required to issue or deliver a Warrant evidencing rights
there under or certificates for Common Shares unless or until the person or
persons requesting the issuance thereof shall have paid to the Issuer the amount
of such tax or shall have established to the reasonable satisfaction of the
Issuer that such tax has been paid.

5.             Certain Adjustments

                (a)           In the event that the Company shall (a) issue
additional shares of Common Stock as a dividend or other distribution on
outstanding Common Stock, (b) subdivide its outstanding Common Stock, or
(c) combine its outstanding Common Stock into a smaller number of shares, then,
in each such event, the Warrant Price shall, simultaneously with the happening
of such event, be adjusted by multiplying the then Warrant Price by a fraction,
the numerator of which shall be the number of shares outstanding immediately
prior to such event and the denominator of which shall be the number of shares
outstanding immediately after such event, and the product so obtained shall
thereafter be the Warrant Price then in effect. The Warrant Price, as so
adjusted, shall be readjusted in the same manner upon the happening of any
successive event or events described herein in this Section The number of shares
that the Holder of this Warrant shall thereafter, on the exercise hereof be
entitled to receive shall be adjusted to a number determined by multiplying the
number of shares of Common Stock that would otherwise (but for the provisions of
this Section be issuable on such exercise by a fraction of which (a) the
numerator is the Warrant Price that would otherwise (but for the provisions of
this Section be in effect, and (b) the denominator is the Warrant Price in
effect on the date of such exercise.

                (b)           Except as hereinafter provided, in case the
Company shall, at any time after the date hereof and prior to the expiration of
two years from the final closing date of the offering in which this Warrant was
sold, issue or sell any shares of Common Stock (other than the issuances or
sales referred to in Section 5(c) hereof), including shares held in the
Company's treasury and shares of Common Stock issued upon the exercise of any
options, rights or warrants to subscribe for shares of Common Stock and shares
of Common Stock issued upon the conversion or exchange of securities for shares
of Common Stock, for a consideration per share less than the Warrant Price in
effect immediately prior to the issuance or sale of such shares, or without
consideration, then forthwith upon such issuance or sale, the Warrant Price
shall (until another such issuance or sale) be reduced to the price (calculated
to the nearest full cent) determined by dividing (A) an amount equal to the sum
of (X) the product (a) the total number of shares of Common Stock outstanding
immediately prior to such issuance or sale, multiplied by (b) the Warrant Price
in effect immediately prior to such issuance or sale, plus (Y) the aggregate of
the amount of all consideration, if any, received by the Company upon such
issuance or sale, assuming such issuance was made at the closing market price of
the Common Stock on the date of the issuance, by (B) the total number of shares
of Common Stock outstanding immediately after such issuance or sale; provided,
however, that in no event shall the Warrant Price be adjusted pursuant to this
computation to an amount in excess of the initial Warrant Price.

 

                                For the purposes of any computation to be made
in accordance with this Section 5, the following provisions shall be applicable:

 

                                (i)            In case of the issuance or sale
of shares of Common Stock for a consideration part or all of which shall be
cash, the amount of the cash consideration therefor shall be deemed to be the
amount of cash received by the Company for such shares (or, if shares of Common
Stock are offered by the Company for subscription, the subscription price, or,
if such securities shall be sold to underwriters or dealers for public offering
without a subscription offering, the initial public offering price) before
deducting therefor many compensation paid or discount allowed in the sale,
underwriting or purchase thereof by underwriters or dealers or others performing
similar services, or any expenses incurred in connection therewith.      

 

                                (ii)           In case of the issuance or sale
(otherwise than as a dividend or other distribution on any stock of the Company)
of shares of Common Stock for a consideration part or all of which shall be
other than cash, the amount of the consideration therefor other than cash shall
be deemed to be the value of such consideration as determined in good faith by
the Board of Directors of the Company.

 

                                (iii)          Shares of Common Stock issuable
by way of dividend or other distribution on any stock of the Company shall be
deemed to have been issued immediately after the opening of business on the day
following the record date for the determination of shareholders entitled to
receive such dividend or other distribution and shall be deemed to have been
issued without consideration.

 

                                (iv)          The reclassification of securities
of the Company other than shares of Common Stock shall be deemed to involve the
issuance of such shares of Common Stock for a consideration other than cash
immediately prior to the close of business on the date fixed for the
determination of security holders entitled to receive such shares, and the value
of the consideration allocable to such shares of Common Stock shall be
determined as provided in subsection (ii) of this Section 5(b).

 

                                (c) Notwithstanding anything herein to the
contrary, no adjustment of the Warrant Price shall be made:

 

                                                                (i)           
Upon the issuance of sale of this Warrant or the shares of Common Stock issuable
upon the exercise of this Warrant or any other Warrants or shares of Common
Stock sold in the offering of which this Warrant was offered and sold; or

 

                                                                (ii)          
Upon (i) the issuance of shares of Common Stock upon the exercise of options
granted under any stock option plan of the Company approved by the Company's
Board of Directors, or (ii) the issuance or sale by the Company of any shares of
Common Stock pursuant to the exercise of any options or warrants issued and
outstanding on the date hereof; or

 

                                                                (iii)         
If the amount of said adjustment shall be less than one cent (1¢), provided,
however, that in such case any adjustment that would otherwise be required then
to be made shall be carried forward and shall be made at the time of and
together with the next subsequent adjustment which, together with any adjustment
so carried forward, shall amount to at least one cent (1¢).

 

                                (iv)          The issuance of Common Stock or
convertible Preferred Stock as dividends on Preferred Stock outstanding as of
the date hereof.

 

                                (v)           The issuance of Common Stock or
securities convertible into Common Stock in transactions the primary purpose of
which is not capital-raising.

 

                                (vi)          The issuance of Common Stock or
securities convertible into Common Stock in “roll-up” transactions or strategic
alliances or acquisitions.

 

6.             Business Combinations

In case the Issuer on or after the date hereof is party to any (a) acquisition
of the Issuer by means of merger or other form of corporate reorganization in
which outstanding shares of the Issuer are exchanged for securities or other
consideration issued, or caused to be issued, by the Acquiring Person, herein
defined, or its Parent, herein defined, Subsidiary, herein defined, or
affiliate, (b) a sale of all or substantially all of the assets of the Issuer
(on a consolidated basis) in a single transaction or series of related
transactions, (c) any other transaction or series of related transactions by the
Issuer or relating to the Common Stock (including without limitation, any stock
purchase or tender or exchange offer) in which the power to cast the majority of
the eligible votes at a meeting of the Issuer's stockholders at which directors
are elected is transferred to a single entity or group acting in concert, or (d)
a capital reorganization or reclassification of the Common Stock or other
securities (other than a reorganization or reclassification in which the Common
Stock or other securities are not converted into or exchanged for cash or other
property, and, immediately after consummation of such transaction, the
stockholders of the Issuer immediately prior to such transaction own the Common
Stock, other securities or other voting stock of the Issuer in substantially the
same proportions relative to each other as such stockholders owned immediately
prior to such transaction), then, and in the case of each such transaction (each
of which is referred to herein as "Change in Control", proper provision shall be
made so that, at the option of the Acquiring Person and upon fifteen (15) days’
notice to the Issuer and the Holder prior to the consummation of the Change of
Control, either (i) the Acquiring Person expressly agrees to assume all of the
Issuer’s obligations under the Warrant or (ii) the Holder has fifteen (15) days
in which to exercise its rights under the Warrant. If Holder does not exercise
its rights during such fifteen (15) day period, all rights under the Warrant
shall terminate and the Warrant shall be of no further force and effect.  The
Issuer, to the extent feasible, shall provide the Holder with thirty (30) days’
notice of the consummation of any Change of Control.  Subject to the foregoing,
on or before the closing date under the agreement entered into with an Acquiring
Person resulting in a Change in Control, the Issuer, if applicable, shall
deliver to the Holder written notice that the Acquiring Person has assumed such
obligations.   "Acquiring Person" means, in connection with any Change in
Control, (i) the continuing or surviving corporation of a consolidation or
merger with the Issuer (if other than the Issuer), (ii) the transferee of all or
substantially all of the properties or assets of the Issuer, (iii) the
corporation consolidating with or merging into the Issuer in a consolidation or
merger in connection with which the Common Stock is changed into or exchanged
for stock or other securities of any other Person or cash or any other property,
(iv) the entity or group (other than Holder or any of its affiliates) acting in
concert acquiring or possessing the power to cast the majority of the eligible
votes at a meeting of the Issuer 's stockholders at which directors are elected,
or, (v) in the case of a capital reorganization or reclassification, the Issuer,
or (vi) at the Holder's election, any Person that (A) controls the Acquiring
Person directly or indirectly through one or more intermediaries, (B) is
required to include the Acquiring Person in the consolidated financial
statements contained in such Parent's Annual Report on Form 10-K (if such Person
is required to file such a report) or would be required to so include the
Acquiring Person in such Person's consolidated financial statements if they were
prepared in accordance with U.S. GAAP and (C) is not itself included in the
consolidated financial statements of any other Person (other than its
consolidated subsidiaries).  "Parent" shall mean any corporation (other than the
Acquiring Person) in an unbroken chain of corporations ending with the Acquiring
Person, provided each corporation in the unbroken chain (other than the
Acquiring Person) owns, at the time of the determination, stock possessing fifty
percent (50%) or more of the total combined voting power of all classes of stock
in one of the other corporations in such chain.  "Subsidiary" shall mean any
corporation at least 50% of whose outstanding voting stock shall at the time be
owned directly or indirectly by the Acquiring Person or by one or more
Subsidiaries.

7.             Lost or Stolen Warrant.

 

In case this Warrant shall be mutilated, lost, stolen or destroyed, the Issuer
may in its discretion issue in exchange and substitution for and upon
cancellation of the mutilated Warrant, or in lieu of and substitution for the
Warrant lost, stolen or destroyed, a new Warrant of like tenor, but only upon
receipt of evidence reasonably satisfactory to the Issuer of such loss, theft or
destruction of such Warrant.  Applicants for a substitute Warrant shall also
comply with such other reasonable regulations and pay such other reasonable
charges as the Issuer may prescribe.

 

8.             Agent.

 

The Issuer (and any successor) shall at all times maintain a register of the
holders of the Warrant.

 


9.             NOTICE

All notices and other communications from the Issuer to the Holder, or vice
versa, shall be deemed delivered and effective when given personally or mailed
by first-class registered or certified mail, postage prepaid, or overnight
courier, at such address as may have been furnished to the Issuer or the Holder,
as the case may be, in writing by the Issuer or such Holder from time to time.

 


10.          MISCELLANEOUS.

10.1        This Warrant shall be governed by, and construed in accordance with,
the internal laws of the State of New York (including Sections 5-1401 and 5-1402
of the New York General Obligation Law), and the Issuer hereby submits to the
non-exclusive jurisdiction of any state or federal court in the Southern
District of New York and any court hearing any appeal there from, over any suit,
action or proceeding against it arising out of or based upon this Warrant (a
"Related Proceeding").  The Issuer hereby waives any objection to any Related
Proceeding in such courts whether on the grounds of venue, residence or domicile
or on the ground that the Related Proceeding has been brought in an inconvenient
forum.

 

10.2        Any and all remedies set forth in this Warrant:  (i) shall be in
addition to any and all other remedies the Holder or the Issuer may have at law
or in equity, (ii) shall be cumulative, and (iii) may be pursued successively or
concurrently as each of Holder and the Issuer may elect.  The exercise of any
remedy by the Holder or the Issuer shall not be deemed an election of remedies
or preclude the Holder or the Issuer, respectively, from exercising any other
remedies in the future.

 

10.3        For purposes of this Warrant, except as otherwise expressly provided
or unless the context otherwise requires: (i) the terms defined in this Warrant
have the meanings assigned to them in this Warrant and include the plural as
well as the singular, and the use of any gender herein shall be deemed to
include the other gender and neuter gender of such term; (ii) accounting terms
not otherwise defined herein have the meanings assigned to them in accordance
with U.S. GAAP; (iii) references herein to "Articles", "Sections",
"Subsections", "Paragraphs" and other subdivisions without reference to a
document are to designated Articles, Sections, Subsections, Paragraphs and other
subdivisions of this Warrant, unless the context shall otherwise require; (iv) a
reference to a Subsection without further reference to a Section is a reference
to such Subsection as contained in the same Section in which the reference
appears, and this rule shall also apply to Paragraphs and other subdivisions;
(v) the words "herein", "hereof", "hereunder" and other words of similar import
refer to this Agreement as a whole and not to any particular provision; (vi) the
term "include" or "including" shall mean without limitation; (vii) any
agreement, instrument or statute defined or referred to herein means such
agreement, instrument or statute as from time to time amended, modified or
supplemented, including (in the case of agreements or instruments) by waiver or
consent and (in the case of statutes) by succession of comparable successor
statues and references to all attachments thereto and instruments incorporated
therein; and (viii) references to a Person are also to its permitted successors
and assigns and, in the case of an individual, to his or her heirs and estate,
as applicable.

 

10.4        If any term or other provision of this Warrant is invalid, illegal
or incapable of being enforced by any rule of law or public policy all other
conditions and provisions of this Warrant shall nevertheless remain in full
force and effect.  If the final judgment of a court of competent jurisdiction or
other authority declares that any term or provision hereof is invalid, void or
unenforceable, the undersigned agrees that the court making such determination
shall have the power to reduce the scope, duration, area or applicability of the
term or provision, to delete specific words or phrases, or to replace any
invalid, void or unenforceable term or provision with a term or provision that
is valid and enforceable and that comes closest to expressing the intention of
the invalid or unenforceable term or provision.  Upon such determination that
any term or other provision is invalid, illegal or incapable of being enforced,
the Issuer shall negotiate in good faith to modify this Warrant so as to effect
the original intent of the parties as closely as possible in a mutually
acceptable manner in order that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent possible.

 

10.5        All dollar ($) amounts set forth herein refer to United States
dollars. All payments hereunder and there under will be made in lawful currency
of the United States of America.

 

10.6        The Issuer may not assign its obligations under this Warrant other
than by operation of law or in connection with a merger or sale of all or
substantially all of the Issuer's assets or stock or a Change in Control of the
Issuer. Subject to the terms hereof, Holder may assign, pledge, hypothecate or
transfer any of the rights and associated obligations contemplated by this
Warrant, in whole or in part, at its sole discretion (including, but not limited
to, assignments, pledges, hypothecations and transfers in connection with
hedging transactions with respect to this Warrant).

 

10.7        The shares of Common Stock issuable upon exercise of this Warrant
have not been registered under the Securities Act and the Issuer has not
undertaken to so register the shares. Unless so registered or, in the opinion of
counsel to the company registration is not required, the certificates evidencing
such shares will bear a legend restricting their transferability absent
registration under the Securities Act or the availability of an applicable
exemption from such registration.

 

 

Notwithstanding anything herein to the contrary, if a Holder upon any Warrant
exercise does not consent to accept unregistered Common Stock, then such
Holder’s Warrant Notice shall be deemed, without any further action, to have
been withdrawn.

 

This Warrant shall not be valid unless signed by the Issuer.

 

[REMAINDER of this page left blank intentionally]


 

IN WITNESS WHEREOF, the Issuer has caused this Common Stock Purchase Warrant to
be signed by its duly authorized officer.

 

 

 

 

dated:  _______________

 

 

fusion telecommunications international, inc.

 

 

 

 

by:  ________________________________________

         ________________. as _____________________


 

exhibit 1

form of warrant notice

To Be Completed and Executed Upon Exercise of Warrant

 

dated:  _________________

fusion telecommunications international, inc.

420 Lexington avenue, suite 1718

new York, new York 10170

 

attention:   President

 

re:          exercise of warrant

 

Ladies and Gentlemen:

 

The undersigned, pursuant to the provisions set forth in the attached Warrant,
hereby irrevocably elects to purchase (check applicable line):

 

___         ________ (insert number) Shares of Common Stock covered by such
Warrant; and/or

___         ________ (insert number) Shares of Common Stock covered by such
Warrant pursuant to the cashless exercise procedure set forth in Section 1.2(b).

 

The undersigned herewith makes payment of the full purchase price for such
shares at the price per share provided for in such Warrant, which is
$___________.  Such payment takes the form of (check applicable line or lines):

 

___         $__________ in lawful money of the United States; and/or

___         the cancellation of the Warrant to the extent necessary, in
accordance with the formula set forth in Section 1.2(b), to exercise this
Warrant with respect to the maximum number of shares of Common Stock purchasable
pursuant to the cashless exercise procedure set forth in Section 2.

 

The undersigned requests that the certificates for such shares be issued in the
name of, and delivered to _____________________________________________________
whose address is _________________
__________________________________________________________________________________________________________________________________________________________________________

 

The undersigned represents and warrants that the representations and warranties
in Section C of the Subscription Agreement (as defined in this Warrant) are true
and accurate with respect to the undersigned on the date hereof.

 

The undersigned represents and warrants that all offers and sales by the
undersigned of the securities issuable upon exercise of the within Warrant shall
be made pursuant to registration of the shares of Common Stock under the
Securities Act of 1933, as amended (the “Securities Act”), or pursuant to an
exemption from registration under the Securities Act.

 

Dated:                                                                                   

 

                                                                                                               
                                                                                               

                                                                                                               
(Signature must conform to name of holder as

                                                                                                               
specified on the fact of the Warrant.)

 

 

                                                                                                               
                                                                                               

                                                                                   
(Address)

 